Citation Nr: 1600901	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  13-30 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for degenerative disc disease (DDD) at the levels of the fourth and fifth vertebrae (L4-5), and at the fifth lumbar vertebra and first sacral segment (L5-S1).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which denied a rating in excess of 40 percent for DDD at L4-5, L5-S1.  

In September 2015, the Veteran testified at a videoconference before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

At the videoconference the Veteran did not specifically testify that he had erectile dysfunction due to the service-connected DDD at L4-5 and L5-S1 but the service representative appeared to suggest that he did.  Page 12 of the transcript.  Also, the Veteran's wife testified that his pain caused a lot of anxiety and the service representative indicated that the Veteran had been prescribed antidepressants due to pain from, at least in part, the service-connected lumbosacral disability.  Page 12.  However, no formal claims have been set forth for service connection for erectile dysfunction or for a psychiatric disorder as secondary to the service-connected lumbosacral disorder.  Also at the videoconference the Veteran continued to reference pain in at least his right lower extremity which he attributed to his service-connected low back disability.  It is not clear whether he is attempting to reopen the claim for service connection for lumbosacral radiculopathy which was denied by a January 2013 unappealed rating decision.  These matters are REFERRED to the RO/AMC for clarification of intent to seek compensation benefits.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the record on appeal is incomplete.  Recently, VA moved to a paperless, electronic record, i.e., the Veteran's Benefits Management System (VBMS) and the Virtual VA paperless claims electronic files.  This was to replace the old paper claim file.  

However, in this case there is nothing prior to March 2007 contained within either VBMS or Virtual VA.  In this regard, an April 2009 rating decision effectuated a grant of a 40 percent disability rating for the service-connected DDD at L4-5 and L5-S1 from August 4, 2008, pursuant to a March 31, 2009 Board decision.  

However, a copy of that Board decision is not contained within either VBMS or Virtual VA.  Nevertheless, a search of computerized records elsewhere indicates that the only decision rendered by the Board on March 31, 2009, which matches the issue and the Veteran's service dates is at BVA citatory number 0911969.  That decision indicates that there are additional records not contained in either VBMS or Virtual VA, to include the Veteran's DD 214, service records, an August 2004 rating decision (granting service connection for DDD at L4-5 and L5-S1 and assigning an initial 20 percent disability rating), a transcript of an April 2007 travel Board hearing, prior Board remand in November 2006 [BVA citator number 0636225] (to schedule the Veteran for a travel Board hearing and to issue a statement of the case (SOC) as to the issue of an increased evaluation for his service-connected low back disorder) and decision and remand in July 2007 [BVA citatory number 0721613] (denying service connection for degenerative spondylosis of the cervical spine and remanding the claim for an initial rating in excess of 20 percent for the service-connected low back disorder), a report of a February 2004 private examination, and reports of VA examinations in July 2004 and August 2008. 

In this regard, 38 C.F.R. § 4.1 provides, in pertinent part, that "... in the evaluation of disability, that each disability be viewed in relation to its history."  Accordingly, it is essential that a complete copy of the Veteran's paper claim file be converted electronically for access via either VBMS or Virtual VA.  

Of record within the VA electronic paperless claims files are reports of VA spinal examination in March 2010 and VA peripheral neurology examination in July 2011.  

In this regard, a January 2013 rating decision denied service connection for an unspecified peripheral nerve disorder of the right lower extremity, claimed as right leg numbness secondary to the service-connected DDD at L4-5 and L5-S1.  Although notified of that decision, the Veteran did not initiate and appeal.  

At the September 2015 travel Board hearing the Veteran's service representative stated that the Veteran's service-connected low back disorder had worsened since his last VA spinal rating examination in 2010 and that he now ambulated with the use of a cane and had spinal ankylosis.  Additionally, he was bedridden and incapacitated for several days or even weeks due to his low back disorder.  Page 3 of that transcript.  The Veteran testified that he should have back surgery, although as yet he had not had surgery.  Page 5.  His wife testified that she had to assist him in many activities of daily living.  Page 6.  He testified that he continued having numbness and tingling down his right leg, and had both occupational and physical therapy for disabilities of the cervical and lumbosacral spinal segments.  Page 7.  He testified that accommodations were made for him at his place of employment.  Page 10.  The service representative also indicated that the Veteran had radiculopathy which affected both upper extremities.  Page 11. 

In view of the foregoing, the Veteran should be afforded an up-to-date VA rating examination.  Also, Virtual VA contains CAPRI (VA electronic treatment records from June 2003 to April 2013).  Thus, current VA treatment records should be associated with the record on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take the appropriate steps to ensure that a complete copy of the Veteran's paper claims file is converted electronically for access via either VBMS or Virtual VA.  (See body of Remand for details on missing documents).  

2.  Associate with the record on appeal up-to-date VA electronic treatment records since April 2013, to include records of any physical and occupational therapy.  

3.  The Veteran should be afforded VA orthopedic and neurology examinations to determine the extent and severity of his service-connected low back disorder.  The neurologist should determine whether the veteran has, and the extent of, any clinically identifiable neurological symptoms due to his low back disorder.  The examinations should include any tests or studies deemed necessary for an accurate assessment.  X-ray examination of the lumbosacral spine should be performed, if needed.  If possible and recommended and if the Veteran is agreeable, he may be afforded EMG and NCV studies.  The claims folder should be made available to the examiner for review before the examination. 

The orthopedist and neurologist should (1) record the range of motion of the lumbosacral spine, and describe the limitation of motion, if any, in terms of the degrees of painless motion and the degrees of painful motion, if any; (2) indicate whether the Veteran has ankylosis of the thoracolumbar spine; and, if so, whether it is favorable or unfavorable; and (3) specifically comment on the functional limitations, if any, caused by the Veteran's service-connected disability; and (4) the extent of any impairment of one or more peripheral nerves affected in a lower extremity.  Any functional loss, including the inability to perform normal working movements with normal excursion, strength, speed, coordination, and endurance should be noted.  The examiners should specify any functional loss due to pain or weakness, and document all objective evidence of those symptoms.  

In addition, the examiners should provide an opinion on the degree of any functional loss likely to result from a flare-up of symptoms or on extended use.  The examiners should also document, to the extent possible, the frequency and duration of exacerbations of symptoms.  

As to neurologic complications, the examiner should be requested to opine whether the Veteran has incomplete paralysis of the sciatic nerve, to include any specific manifestations thereof.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the increased rating claim must be readjudicated.  If the claim remains denied, a Supplemental Statement of the Case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

